PEE CUEIAM.
Affirmed.
*405In this workman’s compensation case claimant appeals from an order denying her additional compensation. We agree with the opinion of the trial court and adopt it as our own:
“This matter came before the Court upon claimant’s appeal of an order of the Workmen’s Compensation Board affirming an order of the Referee dated February 14, 1974. The claim was for increased compensation for aggravation under [former] ORS 656.271. The Referee denied the claim for aggravation of a low back disability but granted an additional claim of permanent partial disability for some loss of function of the left leg. There was a cross appeal on behalf of the employer requesting a reversal of that portion of the order affirming the' Referee’s finding of increased disability of the left leg.
“Appellant, in his argument to this Court, conceded that there was insufficient evidence to support an increase in the claimed disability to the left leg. The medical reports, submitted by Dr. Lynch, on which the claimant relies, address themselves solely to the back; and therefore, under [former] ORS 656.271, there would be no basis for an increase of compensation for the injury to the leg: It is this Court’s opinion that, after reading Dr. Lynch’s report * * * they do not state a worsening or aggravation of the back condition as required by Oregon law. The only interpretation this Court can give to the reports is that they indicate a continuation of the symptoms which were present when the original award was granted the claimant from the. accident of June 25, 1968. Therefore, it is hereby
“ORDERED that the portion of the order of the Board allowing an increase in the award for loss of function of the claimant’s left leg is reversed, and the balance of the order is affirmed.
Affirmed.